DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Workman et al. (US Pat. No. 10,046,719 B2).
In regards to claim 1, Workman teaches an apparatus for maintaining a plurality of containers (e.g.; 174) in a suspended stacked configuration within a shelf of a shelving unit, the apparatus comprising: a panel (22) comprising a plurality of substantially horizontal supports (42); and a plurality of coupling means (114, 282) disposed on the panel, wherein each of the plurality of substantially horizontal supports extend substantially perpendicularly from a substantially vertical plane defined by the panel (e.g.; see Fig. 6), wherein each of the plurality of coupling means (114, 282) disposed on the panel is configured to couple to a corresponding plurality of traverses (78, 110, Fig. 26) disposed in the shelving unit.
In regards to claim 9, Workman teaches a system for maintaining a plurality of containers in a suspended stacked configuration comprising: a shelving unit comprising a plurality of traverses (78 and 110); a plurality of item containers (174); and a plurality of adjustable shelving racks (22) selectively coupled to at least one of the plurality of traverses, wherein each of the plurality of adjustable shelving racks comprises a plurality of substantially horizontal supports (42) extending substantially perpendicularly from either side of a vertical plane defined by a panel of each of the plurality of adjustable shelving racks (e.g.; see Fig. 6), and wherein each of the plurality of substantially horizontal supports are configured to accommodate a side of at least one of the plurality of item containers (174), and wherein each of the plurality of adjustable shelving racks comprises means (114, 282) for selectively adjusting the longitudinal position of the adjustable shelving rack relative to the at least one of the plurality of traverses the adjustable shelving rack is selectively coupled to, and wherein the plurality of adjustable shelving racks selectively coupled to at least one of the plurality of traverses comprises at least one of the plurality of adjustable shelving racks selectively coupled to at least two (78, 110, Fig. 26) of the plurality of traverses.
In regards to claim 10, Workman teaches each of the plurality of adjustable shelving racks (22) comprises a plurality of coupling means (282, Fig. 9D and 114, Fig. 10), each of the plurality of coupling means disposed on the adjustable shelving rack to couple to a different one of the plurality of substantially horizontal traverses (78, 110, Fig. 26).
In regards to claim 11, Workman teaches each of the plurality of coupling means comprises: a fixed clamp (282, Fig. 9D and 114, Fig. 10); a moveable clamp (285, Fig. 9D and 122, Fig. 10); and means (291, Fig. 9D and 121, Fig. 10) for adjusting the linear position of the moveable clamp relative to the fixed clamp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Workman et al. (US Pat. No. 10,046,719 B2) in view of Gerberich (US Pat. No. 1,748,339).
In regards to claims 6 and 15, Workman does not teach each of the plurality of coupling means comprises an arm coupled to a hinge disposed on the panel, wherein a distal end of the arm comprises a flexible hook.
Gerberich teaches and adjustable panel for a shelving unit, wherein the panel is adjustable via coupling means comprising an arm (18) coupled to a hinge (16) disposed on the panel, wherein a distal end of the arm comprises a flexible hook (20) (i.e.; the latches are sheet metal with sufficient resiliency; Page 2, Lines 29-36; 49-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Workman’s coupling means to comprise an arm coupled to a hinge disposed on the panel, wherein a distal end of the arm comprises a flexible hook.  The motivation would have been for the purpose of using an alternative coupling means for quickly locking the shelving racks (i.e.; dividers) in place as taught by Gerberich (Page 2, Lines 52-55), since Workman teaches a variety of coupling means useable to locked the shelving racks in place.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Workman et al. (US Pat. No. 10,046,719 B2) in view of Hunter (US Pat. No. 5,094,516).
In regards to claim 8, Workman teaches a pair of tray stoppers (54) disposed on each longitudinal end of each of the plurality of substantially horizontal supports.
Workman does not teach each of the plurality of substantially horizontal supports of the panel comprises a plurality of heat dispersing bumps disposed along a length of each of the plurality of horizontal supports.
Hunter teaches horizontal supports each having a plurality of heat dispersing bumps (88, 90) disposed along a length of each of the horizontal supports.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Workman’s horizontal supports to include a plurality of heat dispersing bumps disposed along a length of each of the plurality of horizontal supports.  The motivation would have been for the purpose of providing guides for the container as taught by Hunger (Col 5, Lines 47-55).
Allowable Subject Matter
Claims 2-5, 7, 13, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12 September have been fully considered but they are not persuasive.  Applicant argues that Workman teaches upright assemblies (22) coupled to a single floor mounting rail (78), or a single wall mounting rail (110).  However, figure 26 of Workman shows the upright assemblies coupled to both mounting rails (78, 110) with the use of a plurality of coupling means (114, 282).  Regarding claim 12, the indication of allowability was tentatively based on the subject matter of “the plurality of shelves” in the 35 USC 112 rejection.  Claim 9 stands rejected as discussed above, since the amendment to incorporate claim 12 is not rooted in the subjected matter of “the plurality of shelves”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631